Citation Nr: 1202024	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-40 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2004 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated December 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Since filing the initial claim for service connection, the Veteran has received diagnoses for multiple psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder that includes anxiety disorder and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  Symptoms of a psychiatric disorder were not chronic in service.

3.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

4.  The Veteran's psychiatric disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include anxiety disorder and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely September 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed psychiatric disorder.  However, the Board finds that VA examinations are not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a psychiatric injury, disease, or event in service, or otherwise show in-service psychiatric disorder symptoms, there is no duty to provide a VA medical examination.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a psychiatric disorder in service.  

In this decision, the Board also finds that the weight of the lay and medical evidence demonstrates no continuity of psychiatric disorder symptoms since service separation.  Because there is in fact no in-service injury, disease, or event to which a current psychiatric disorder could be related, or even a factual basis of chronic symptoms in service or continuous symptoms after service upon which a medical nexus opinion could be based, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, and that he has had mental problems since his active service in Iraq in 2006-2007.  

The Board finds that the evidence does not show that the Veteran engaged in combat with the enemy during active service.  The Veteran received several medals, including the National Defense Service Medal and the Global War on Terrorism Service Medal.  None of the medals are sufficient to establish that the Veteran engaged in combat.  While the Veteran's DD-214 notes that he served in an "imminent danger area," this does not establish that the Veteran engaged in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 (2008) ( "the term 'engaged in combat with the enemy' requires that the veteran has personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b)").  During the September 2007 service "Post-Deployment Health Assessment," the Veteran reported that he had not engaged in direct combat where he discharged his weapon.  

After a review of the evidence, the Board finds that the evidence shows no diagnosis of a psychiatric disorder in service, and no psychiatric symptoms in service, including that symptoms of a psychiatric disorder were not chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for a psychiatric disorder.  A March 2005 periodic service "Report of Medical Examination" was negative for any psychiatric symptoms.  In a June 2006 service "Pre-Deployment Health Assessment," the service examiner reported no psychiatric symptoms.  In a February 2007 service treatment record, the service examiner reported no psychiatric symptoms.  In a May 2007 service treatment record, the service examiner reported no psychiatric symptoms.  In a July 2007 service treatment record, the service examiner reported no psychiatric symptoms.  In a September 2007 service "Post-Deployment Health Assessment," the service examiner reported no psychiatric symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in 
April 2008.  As indicated, the September 2007 service "Post-Deployment Health Assessment" did not reflect a diagnosis of a psychiatric disorder.  Following service separation in April 2008, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until November 2008.  The absence of post-service complaints, findings, diagnosis, or treatment for seven months after service is one factor that tends to weigh against a finding of continuous psychiatric disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Other evidence of record tending to show that psychiatric symptoms have not been continuous since service separation include the March 2009 VA general medical examination, where the Veteran reported that he did have some mild anxiety when he first returned from deployment; however, he denied any impairment, ongoing treatment, or any ongoing symptoms.  The Veteran's earlier service connection claims to VA for other disabilities also did not include or mention a psychiatric disorder.  See Cromer v. Nicholson,19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

With regard to the Veteran's assertions, including the December 2008 VA treatment "Report of Medical History," that he had mental problems during active service and that he witnessed wounded soldiers and civilians while hospitalized, the Board finds that, while the Veteran is competent to report the onset of his psychiatric disorder symptoms, his recent report of in-service psychiatric disorder symptoms and continuous psychiatric disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles at 370.  The Board finds that the Veteran's statements as to in-service psychiatric disorder symptoms and continuous psychiatric disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the Veteran's service treatment records, which were negative for any complaints or treatment for a psychiatric disorder, the clinical evaluation at the September 2007 service "Post-Deployment Health Assessment," that reported no psychiatric disorder or psychiatric disorder symptoms, and the March 2009 VA general medical examination, where the Veteran reported that he did have some mild anxiety when he first returned from deployment; however, he denied any impairment, ongoing treatment, or any ongoing symptoms.  

The Veteran's statements as to witnessing wounded and dead soldiers and civilians while on active duty in Iraq are also not credible because they are outweighed by the Veteran's own statements at the September 2007 service "Post-Deployment Health Assessment," where the Veteran reported that he had not seen anyone (coalition, enemy, or civilian) wounded, killed, or dead during his deployment.  The Veteran's statements as to his fear of being killed during active service are also not credible, because they are outweighed by the Veteran's own statements at the September 2007 service "Post-Deployment Health Assessment," where the Veteran reported that he did not feel that he was in danger of being killed at any time during his deployment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disorder and his military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic psychiatric disorder symptoms and post-service psychiatric disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a psychiatric disorder, including anxiety disorder and depressive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, including anxiety disorder and depressive disorder, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


